DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species 4 (Figs. 53-59 and claims 10-12 and 14) in the reply filed on 06/27/2022 is acknowledged.
Claims 1-9, 13, and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/27/2022. 

The status of the claims for this application is as follows.  
Claims 10-12 and 14 are currently pending.
Claims 1-9, 13, and 15-20 were cancelled by applicant.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2021 was considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the second part includes a tapered nose portion extending to an end face”, (claim 1) must be shown or the feature(s) canceled from the claim(s).  It is noted, for the elected species, that the tapered nose portion does not extend to an end face.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(1)  as being anticipated by Scheiwer (US 2377812).


    PNG
    media_image1.png
    534
    601
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    327
    683
    media_image2.png
    Greyscale

Re Clm 10: Scheiwer discloses a coupling arrangement (see Figs. 1-6 and the Figs. above) comprising:
a) a first part (1001) defining a first internal passageway (see the bore through 1001); 
b) a piston (see Fig. 5) disposed within the first internal passageway (see above), the piston being movable between an open position (see Fig. 1) in which airflow can pass through the first internal passageway and a closed position (see Fig. 2) in which airflow through the first internal passageway is blocked; 
c) a second part (2001 and 2002) defining a second internal passageway (see the bore through 2001), the second part being configured to be selectively coupled and uncoupled with the first part (see above) such that the first and second internal passageways are in fluid communication with each other (see above), 
wherein when the second part is coupled to the first part, the piston is in the open position (see above) and when the second part is uncoupled from the first part, the piston is in the closed position (see above), wherein the second part includes a tapered nose portion (the portion at 2002) extending to an end face (to the end on the left of 2001), wherein the open position of the piston is effectuated by contact between the end face and the piston (see above), wherein the tapered nose portion is presented at an oblique angle (see above) to a longitudinal axis of the second part (see above) and engages with a surface (the surface of 3001) of the first part presented at the oblique angle (see above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheiwer (US 2377812) in view of Scheiwer (US 2255334), (hereinafter, Scheiwer-334).

Re Clm 10: Scheiwer discloses a coupling arrangement (see Figs. 1-6 and the Figs. above) comprising:
a) a first part (1001) defining a first internal passageway (see the bore through 1001); 
b) a piston (see Fig. 5) disposed within the first internal passageway (see above), the piston being movable between an open position (see Fig. 1) in which airflow can pass through the first internal passageway and a closed position (see Fig. 2) in which airflow through the first internal passageway is blocked; 
c) a second part (2001 and 2002) defining a second internal passageway (see the bore through 2001), the second part being configured to be selectively coupled and uncoupled with the first part (see above) such that the first and second internal passageways are in fluid communication with each other (see above), 
wherein when the second part is coupled to the first part, the piston is in the open position (see above) and when the second part is uncoupled from the first part, the piston is in the closed position (see above), wherein the second part includes a tapered nose portion (the portion at 2002) extending to an end face (to the end on the left of 2001), wherein the open position of the piston is effectuated by contact between the end face and the piston (see above), wherein the tapered nose portion is presented at an oblique angle (see above) to a longitudinal axis of the second part (see above) and a surface (the surface of 7) of the first part presented at the oblique angle (see above). 
 Scheiwer fails to disclose that the tapered nose portion of Scheiwer engages with a surface of the first part presented at the oblique angle of Scheiwer.


    PNG
    media_image3.png
    368
    626
    media_image3.png
    Greyscale

However, Scheiwer-334 discloses a quick connection which uses at least one locking ball and a control sleeve to secure a tapered male member in a female member which female member contains an inner sealing member on the tapered surface of the male member, similar to that of Scheiwer.  Scheiwer-334 also teaches a member (4001) which has a surface which is presented at and abuts the tapered surface.  Where such would aid in piloting/directing the male member into the female member, alternatively, for aiding in the formation of a leak free joint. Accordingly, Scheiwer-334 teaches engaging of a tapered nose portion with a surface of a part presented at the oblique angle, for the purpose of providing a means to piloting/directing the male member into the female member, alternatively, for aiding in the formation of a leak free joint.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Scheiwer, to have had an engaging of a tapered nose portion with a surface of a part presented at the oblique angle, as taught by Scheiwer-334, for the purpose of providing a means to piloting/directing the male member into the female member, alternatively, for providing a structural arrangement which would have yielded the same predictable result of aiding in the formation of a leak free joint.
Re Clm 11: Scheiwer as modified by Scheiwer-334 above, discloses the limitations that an internal seal (3001) housed within the first part (see above), wherein the internal seal is an O-ring (3001 is a ring in the form of an O) forming a seal with the tapered nose portion of the second part (see above).  
Re Clm 12: Scheiwer as modified by Scheiwer-334 above, discloses the limitations that the second part is formed from a material.
Scheiwer as modified by Scheiwer-334 above, fails to disclose the material is aluminum.  However, Scheiwer as modified by Scheiwer-334, discloses that the second part is formed from a material and the cross-section illustrates, via the hatching, a metal.
Aluminum is relatively strong for its weight, is non-toxic, has a high thermal conductivity, has excellent corrosion resistance and can be easily cast, machined and formed.  Where such a material could reduce the weight of a structure while enhancing the strength of the structure, enhance the thermal conductivity of the structure, aid in resisting corrosion, and aluminum can easily be formed into a component via casting or machining.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Scheiwer as modified by Scheiwer-334, to have employed aluminum, for the purpose of providing a means to reduce the weight of a structure while enhancing the strength of the structure, enhance the thermal conductivity of the structure, aid in resisting corrosion, and aluminum can easily be formed into a component via casting or machining.
Note: it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Lashing, 125 USPQ 416.  
Re Clm 14: Scheiwer as modified by Scheiwer-334 above, discloses the limitations that the second part defines an external groove (the groove containing 4, see above) for accepting ball bearings (50s) of the first part (see above), wherein the external groove has a semi-circular shape (see above; and semi-circular is being defined as part of a structure that is or related to a circle or shaped like or nearly like a circle, and the groove containing 4 is shaped nearly like a part of a circle, thus it relates to part of a circle).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features which are similar to the applicant’s claimed invention; US-0798795, US-1873304, US-2322877, US-2473973, and US-3406942.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
07/12/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679